IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs January 11, 2011

                STATE OF TENNESSEE v. DANIEL LEON LEE

                     Appeal from the Circuit Court for Maury County
                           No. 17986 Jim T. Hamilton, Judge



                  No. M2010-00103-CCA-R3-CD - Filed March 23, 2011


Appellant, Daniel Leon Lee, was convicted by a Maury County Jury of attempted possession
of cocaine over .5 grams and simple possession of marijuana. After a sentencing hearing,
the trial court sentenced him to an effective sentence of ten years. On appeal, Appellant
challenges the sufficiency of the evidence and his sentence. We affirm Appellant’s
convictions for attempted possession of cocaine over .5 grams and possession of marijuana
because we determine that the evidence was sufficient to support the convictions. However,
we determine that the trial court improperly utilized convictions that appeared in Appellant’s
presentence report but did not appear on the notice to seek enhanced punishment in order to
establish Appellant’s sentencing range. Additionally, the trial court failed to place adequate
findings of fact and conclusions of law with regard to sentencing on the record.
Consequently, we affirm in part, reverse in part and remand the matter for a new sentencing
hearing.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed in
                     Part; Reversed in Part; and Remanded.

J ERRY L. S MITH, J., delivered the opinion of the court, in which D AVID H. W ELLES and
R OBERT W. W EDEMEYER, JJ., joined.

Gary Howell, Mt. Pleasant, Tennessee, for the appellant Daniel Leon Lee.

Robert E. Cooper, Jr., Attorney General and Reporter; Benjamin A. Ball, Assistant Attorney
General; and Mike Bottoms, District Attorney General, for the appellee, State of Tennessee.
                                         OPINION

                                    Factual Background

       Appellant was indicted in June of 2008 by the Maury County Grand Jury for
possession of more than .5 grams of cocaine with the intent to sell and possession of
marijuana. Prior to trial, the State filed a notice of intent to seek enhanced punishment. In
the notice, the State indicated that Appellant should be sentenced as a Career Offender due
to one conviction for aggravated assault, five convictions for possession of cocaine with the
intent to sell, and one conviction for possession of a weapon by a felon. All of the
convictions except for the aggravated assault conviction listed a conviction date of
“12/13/01.”

       At trial, the State presented the testimony of Sergeant Haywood of the Columbia
Police Department. In January of 2008, Sergeant Haywood worked with a confidential
informant to conduct a controlled buy of cocaine from a man known as “Putt.” Sergeant
Haywood observed the informant dial the telephone number (615) 578-2243, and arrange to
purchase cocaine. Sergeant Haywood provided the informant with money. During the drug
transaction, the informant was wired with an audio device. The informant went to the
residence at 518 West 12th Street, purchased cocaine, and returned the cocaine to Sergeant
Haywood. As a result of the transaction, Sergeant Haywood secured a search warrant for the
residence.

        When the search warrant was executed, Appellant was found sleeping in one of the
bedrooms. The other occupants of the residence were Denita and Robert Jones. The
bedroom occupied by Appellant was searched by Officer Brian Gray. During the search, the
officer found a wallet and cell phone belonging to Appellant on the nightstand. The phone
number of the phone matched the phone number that was called by the informant. A small
bag of marijuana was located in the closet of the bedroom and a bag of crack cocaine was
found in the pocket of a suit in the closet. The suit looked as if it belonged to a child. The
closet also held some paperwork that included health insurance information, check stubs, and
bills. The paperwork had Appellant’s name on it and included a power bill addressed to
Appellant at 518 West 12th Street.

       The substances that were seized during the execution of the warrant were tested by
the Tennessee Bureau of Investigation. The police recovered 3.1 grams of marijuana and 17
grams of cocaine.




                                             -2-
       At the conclusion of the jury trial, Appellant was found guilty of attempted possession
of more than .5 grams of cocaine and possession of marijuana. The trial court held a
sentencing hearing, at which Appellant was sentenced to an effective sentence of ten years.
After the sentencing hearing, Appellant filed a motion for new trial and amended motion for
new trial. The trial court held a hearing and denied the motion.1

       Appellant complains on appeal that the evidence is insufficient to support his
convictions and that the trial court improperly used prior convictions to enhance his
sentencing range when those convictions did not appear on the notice to seek enhanced
punishment that was filed by the State.

                                                        Analysis

       Appellant argues on appeal that his convictions were based on constructive possession
and that it was insufficient to establish his guilt. Specifically, Appellant argues that the
circumstantial evidence at trial was not strong enough to “eliminate every other reasonable
theory except that of guilt.” The State, on the other hand, insists that the evidence is
sufficient.

       When a defendant challenges the sufficiency of the evidence, this Court is obliged to
review that claim according to certain well-settled principles. A verdict of guilty, rendered
by a jury and “approved by the trial judge, accredits the testimony of the” State’s witnesses
and resolves all conflicts in the testimony in favor of the State. State v. Cazes, 875 S.W.2d
253, 259 (Tenn. 1994); State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992). Thus, although the
accused is originally cloaked with a presumption of innocence, the jury verdict of guilty
removes this presumption “and replaces it with one of guilt.” State v. Tuggle, 639 S.W .2d
913, 914 (Tenn. 1982). Hence, on appeal, the burden of proof rests with the defendant to
demonstrate the insufficiency of the convicting evidence. Id. The relevant question the
reviewing court must answer is whether any rational trier of fact could have found the


         1
           There is no transcript from the hearing on the motion for new trial in the record. There is, however, an affidavit
from the court reporter assigned to Appellant’s judicial district in which she asserts that there was no court reporter
present on the date of the hearing on the motion for new trial. As is well-established, it is Appellant’s responsibility to
convey an accurate account of what transpired with respect to the issues presented on appeal. State v. Hopper, 695
S.W .2d 530, 537 (Tenn. Crim. App. 1985). Ordinarily, absent the transcript of the hearing on the motion for new trial
containing the trial court’s rationale for denial, this Court must presume the correctness of the ruling. State v. Baron,
659 S.W .2d 811, 815 (Tenn. Crim. App. 1983). Appellant has properly included an affidavit in the record explaining
the reason for the missing transcript. Moreover, in light of our ultimate decision in the case herein, we determine that
the rationale for the trial court’s denial is unnecessary for our review. Thus, we choose to address Appellant’s issues on
appeal.




                                                            -3-
accused guilty of every element of the offense beyond a reasonable doubt. See Tenn. R. App.
P. 13(e); Harris, 839 S .W.2d at 75. In making this decision, we are to accord the State “the
strongest legitimate view of the evidence as well as all reasonable and legitimate inferences
that may be drawn therefrom.” See Tuggle, 639 S.W.2d at 914. As such, this Court is
precluded from re-weighing or reconsidering the evidence when evaluating the convicting
proof. State v. Morgan, 929 S.W.2d 380, 383 (Tenn. Crim. App. 1996); State v. Matthews,
805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Moreover, we may not substitute our own
“inferences for those drawn by the trier of fact from circumstantial evidence.” Matthews,
805 S.W.2d at 779. Further, questions concerning the credibility of the witnesses and the
weight and value to be given to evidence, as well as all factual issues raised by such
evidence, are resolved by the trier of fact and not the appellate courts. State v. Pruett, 788
S.W.2d 559, 561 (Tenn. 1990).

        Moreover, the guilt of a defendant as well as any fact required to be proved may be
established by direct evidence, by circumstantial evidence, or by a combination of both. See
State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999). “The standard of
review ‘is the same whether the conviction is based upon direct or circumstantial evidence.’”
State v. Genaro Dorantes, __ S.W.3d __, No. M2007-01918-SC-R11-CD, 2011 WL 208306,
at *7 (Tenn. Jan. 25, 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).
In addition, the weight of the circumstantial evidence is for the jury to determine, and this
Court may not substitute the jury’s inferences drawn from the circumstantial evidence with
our own inferences. See Pruitt v. State, 460 S.W.2d 385, 391 (Tenn. Crim. App. 1970).

        Appellant was found guilty of attempted possession of cocaine that weighed .5 grams
or more, a violation of Tennessee Code Annotated section 39-17-417(a)(4), which makes it
a crime to knowingly “possess a controlled substance with intent to manufacture, deliver or
sell the controlled substance.” Under Tennessee Code Annotated section 39-12-101(a), a
person commits criminal attempt who, acting with the kind of culpability otherwise required
for the offense:

       (1) Intentionally engages in action or causes a result that would constitute an
       offense, if the circumstances surrounding the conduct were as the person
       believes them to be;

       (2) Acts with intent to cause a result that is an element of the offense, and
       believes the conduct will cause the result without further conduct on the
       person’s part; or

       (3) Acts with intent to complete a course of action or cause a result that would
       constitute the offense, under the circumstances surrounding the conduct as the

                                             -4-
       person believes them to be, and the conduct constitutes a substantial step
       toward the commission of the offense.

A violation of Tennessee Code Annotated section 39-17-417(a)(4) is a class B felony if the
amount of the cocaine possessed is more than .5 grams. T.C.A. § 39-17-417(c)(1). A
conviction for criminal attempt of an offense results in one classification lower than the most
serious crime attempted, in this case making Appellant’s conviction a class C felony. T.C.A.
§ 39-12-107(a). Appellant was also found guilty of simple possession of marijuana in
violation of Tennessee Code Annotated 39-17-418, which makes it an offense to “knowingly
possess or casually exchange a controlled substance, unless the substance was obtained
directly from, or pursuant to, a valid prescription or order of a practitioner while acting in the
course of professional practice.” Thus, in order to convict Appellant, the State was required
to show that he attempted to possess cocaine that weighed .5 grams or more and that
Appellant knowingly possessed marijuana. The State unquestionably proved beyond a
reasonable doubt that the substance found in the bag was cocaine and that the weight of the
cocaine was over .5 grams. Further, the State proved that the substance found in the closet
was marijuana. Thus, the question is whether Appellant attempted to knowingly possess the
cocaine with the intent to sell or deliver it and whether Appellant knowingly possessed the
marijuana.

        “[A] person . . . acts knowingly with respect to the conduct or to circumstances
surrounding the conduct when the person is aware of the nature of the conduct or that the
circumstances exist.” T.C.A. § 39-11-302(b). A conviction for possession of cocaine or
marijuana may be based upon either actual or constructive possession. State v. Shaw, 37
S.W.3d 900, 903 (Tenn. 2001); State v. Brown, 823 S.W.2d 576, 579 (Tenn. Crim. App.
1991); State v. Cooper, 736 S.W.2d 125, 129 (Tenn. Crim. App. 1987). Before a person can
be found to constructively possess a drug, it must appear that the person has the power and
intention at any given time to exercise dominion and control over the drugs either directly
or through others. State v. Patterson, 966 S.W.2d 435, 445 (Tenn. Crim. App. 1997); State
v. Williams, 623 S.W.2d 121, 125 (Tenn. Crim. App. 1981). The mere presence of a person
in an area where drugs are discovered is not, alone, sufficient to support a finding that the
person possessed the drugs. Cooper, 736 S.W.2d at 129. However, as stated above,
circumstantial evidence alone may be sufficient to support a conviction. State v. Tharpe, 726
S.W.2d 896, 899-900 (Tenn. 1987); State v. Gregory, 862 S.W.2d 574, 577 (Tenn. Crim.
App. 1993). Further, the trier of fact may infer from the amount of the drugs, along with
relevant facts surrounding the arrest, that the drugs were possessed for the purpose of selling
them. T.C.A. § 39-17-419; see also State v. Willie Earl Kyles, Jr., No.
W2001-01931-CCA-R3-CD, 2002 WL 927604, at *2 (Tenn. Crim. App., at Jackson, May
3, 2002), perm. app. denied, (Tenn. Oct. 21, 2002) (concluding that jury could infer
possession of drugs with intent to sell or deliver from amount of drugs and circumstances

                                               -5-
surrounding arrest of defendant); State v. James R. Huntington, No. 02C01-9407-CR-00149,
1995 WL 134589, at *3-4 (Tenn. Crim. App., at Jackson, Mar. 29, 1995), perm. app. denied,
(Tenn. Jul. 10, 1995) (determining that jury could infer intent to sell marijuana primarily
from large quantity of marijuana in defendant’s possession).

        The facts, viewed in a light most favorable to the State, demonstrated that a
confidential informant placed a telephone call to a person and arranged to buy cocaine. After
the controlled buy was completed at the residence located at 518 West 12 th Street, officers
obtained a search warrant. During the search, Appellant was found sleeping in one of the
bedrooms. In the bedroom, police found a wallet and cell phone belonging to Appellant.
The number of the cell phone belonging to Appellant matched the number of the person
whom the informant called to arrange the purchase of cocaine. In the closet of the room
where Appellant was found sleeping, an officer located a bag containing 3.1 grams of
marijuana on the floor and a bag containing 17 grams of crack cocaine in the pocket of a
child’s suit hanging in the closet. The closet also contained paperwork addressed to
Appellant, including a power bill listing Appellant’s address as 518 West 12 th Street.
Appellant denied living at the residence and denied that he was the owner of the drugs. The
jury clearly discredited Appellant’s testimony, a decision that was within their power. The
evidence was sufficient to establish that Appellant constructively possessed the drugs.
Appellant is not entitled to relief on this issue.

                                          Sentencing

        Next, Appellant complains that he was improperly sentenced as a Range III, Persistent
Offender. Specifically, Appellant complains that the State’s notice of intent to seek
enhanced punishment did not contain the requisite number of felonies to establish the range.
Additionally, Appellant complains that the trial court utilized convictions from Washington
State that did not appear on the notice of intent to seek enhanced punishment in order to
satisfy the requisite number of felonies that led to Appellant’s classification as a Persistent
Offender. Appellant argues that by allowing the State to utilize these convictions to enhance
his sentence, he was prejudiced by being forced to serve a longer sentence. The State
disagrees, arguing that the State provided Appellant with fair notice and that any defect in
the notice was not prejudicial to Appellant.

       “When reviewing sentencing issues . . . , the appellate court shall conduct a de novo
review on the record of the issues. The review shall be conducted with a presumption that
the determinations made by the court from which the appeal is taken are correct.” T.C.A. §
40-35-401(d). “[T]he presumption of correctness ‘is conditioned upon the affirmative
showing in the record that the trial court considered the sentencing principles and all relevant
facts and circumstances.’” State v. Carter, 254 S.W.3d 335, 344-45 (Tenn. 2008) (quoting

                                              -6-
State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991)). “If . . . the trial court applies
inappropriate mitigating and/or enhancement factors or otherwise fails to follow the
Sentencing Act, the presumption of correctness fails.” Id. at 345 (citing State v. Shelton, 854
S.W.2d 116, 123 (Tenn. Crim. App. 1992)). We are to also recognize that the defendant
bears “the burden of demonstrating that the sentence is improper.” Ashby, 823 S.W.2d at
169.

        In making its sentencing determination, the trial court, at the conclusion of the
sentencing hearing, first determines the range of sentence and then determines the specific
sentence and the appropriate combination of sentencing alternatives by considering: (1) the
evidence, if any, received at the trial and the sentencing hearing; (2) the presentence report;
(3) the principles of sentencing and arguments as to sentencing alternatives; (4) the nature
and characteristics of the criminal conduct involved; (5) evidence and information offered
by the parties on the enhancement and mitigating factors; (6) any statistical information
provided by the administrative office of the courts regarding sentences for similar offenses,
(7) any statements the defendant wishes to make in the defendant’s behalf about sentencing;
and (8) the potential for rehabilitation or treatment. T.C.A. §§ 40-35-210(a), (b), -103(5);
State v. Williams, 920 S.W.2d 247, 258 (Tenn. Crim. App. 1995).

      When imposing the sentence within the appropriate sentencing range for the
defendant:

       [T]he court shall consider, but is not bound by, the following advisory
       sentencing guidelines:

       (1) The minimum sentence within the range of punishment is the sentence that
       should be imposed, because the general assembly set the minimum length of
       sentence for each felony class to reflect the relative seriousness of each
       criminal offense in the felony classifications; and

       (2) The sentence length within the range should be adjusted, as appropriate, by
       the presence or absence of mitigating and enhancement factors set out in §§
       40-35-113 and 40-35-114.


T.C.A. § 40-35-210(c) (emphasis added). However, the weight given by the trial court to the
mitigating and enhancement factors are left to the trial court’s discretion and are not a basis
for reversal by an appellate court of an imposed sentence. Carter, 254 S.W.3d at 345. “An
appellate court is . . . bound by a trial court’s decision as to the length of the sentence



                                              -7-
imposed so long as it is imposed in a manner consistent with the purposes and principles set
out in sections -102 and -103 of the Sentencing Act.” Id. at 346.

       “The amended statute no longer imposes a presumptive sentence.” Carter, 254
S.W.3d at 343. As a result of the amendments to the Sentencing Act, our appellate review
of the weighing of the enhancement and mitigating factors was deleted when the factors
became advisory, as opposed to binding, upon the trial court’s sentencing decision. Id. at
344. Under current sentencing law, the trial court is nonetheless required to “consider” an
advisory sentencing guideline that is relevant to the sentencing determination, including the
application of enhancing and mitigating factors. Id. The trial court’s weighing of various
mitigating and enhancement factors is now left to the trial court’s sound discretion. Id.

       To facilitate appellate review, the trial court is required to place on the record its
reasons for imposing the specific sentence, including the identification of the mitigating and
enhancement factors found, the specific facts supporting each enhancement factor found, and
the method by which the mitigating and enhancement factors have been evaluated and
balanced in determining the sentence. See id. at 343; State v. Samuels, 44 S.W.3d 489, 492
(Tenn. 2001). If our review reflects that “the trial court appl[ied] inappropriate mitigating
and/or enhancement factors or otherwise fail[ed] to follow the Sentencing Act, the
presumption of correctness fails” and our review is de novo. Carter, 254 S.W.3d at 345.

        A brief recitation of the facts involved is necessary to facilitate our review of
Appellant’s sentencing issue. After indictment, the State filed a notice of intent to seek
enhanced punishment, in accordance with Tennessee Code Annotated section 40-35-202.
The notice was filed on November 18, 2008, nearly six months prior to trial and well in
advance of the ten day requirement contained in the statute. Id. In the notice, the State listed
the following prior convictions:

       #10751      Maury Circuit            Aggravated Assault            11/13/98
       #14614      Maury Circuit            Poss. Cocaine w/intent to   sell 12/13/01
       #14615      Marshall Circuit         Poss. Cocaine w/intent to   sell 12/13/01
       #14616      Marshall Circuit         Poss. Cocaine w/intent to   sell 12/13/01
       #14617      Marshall Circuit         Poss. Cocaine w/intent to   sell 12/13/01
       #14618 ct.1 Marshall Circuit         Poss. Cocaine w/intent to   sell 12/13/01
       #14618 ct.4 Marshall Circuit         Poss. Weapon - [ ] Felon      12/13/01

       As recounted above, Appellant proceeded to trial and was convicted of attempted
possession of cocaine weighing .5 grams or more and possession of marijuana. A sentencing
hearing was held on July 14, 2009. At the hearing, counsel for Appellant raised a number
of objections to the notice of intent to seek enhanced punishment. Specifically, counsel

                                              -8-
argued that the trial court needed to determine whether two of the prior convictions, in case
numbers #14615 and #14616, occurred more than twenty-four hours apart and counted as one
or two prior convictions for purposes of establishing Appellant’s range.2 Next, counsel for
Appellant argued that the State was limited to those convictions presented in the notice.
Counsel for the State then notified the trial court that in the presentence report, there were
additional felony convictions from the State of Washington upon which the State intended
to rely on order to satisfy the requirements to establish Appellant as a Range III, Persistent
Offender. The trial court heard the rest of the proof and took the matter under advisement.


       The trial court issued an order in which it determined that it was not clear whether the
two convictions in cases #14615 and #14616 occurred more than twenty-four hours apart.
Thus, they could only be considered one prior conviction for purposes of establishing the
sentencing range. Further, the trial court determined that the State was not limited to using
only the prior felonies listed in the notice of intent to seek enhanced punishment. Then,
without specifying findings of fact and conclusions of law or the enhancement/mitigating
factors utilized, the trial court made the following statement:

         The State can consider the priors [even though not listed in the notice of intent
         to seek enhanced punishment] and the defendant is at least a Range III
         offender and the punishment range is 10-15 years. These priors are listed in
         the presentence report. Absent a showing that the report is based on unreliable
         sources or is other wise inaccurate, a trial court is entitled to rely on the
         contents of a presentence report. . . . [T]he defendnat shall and is hereby
         sentenced to ten (10) years as a Range III Offender.

        Appellant was convicted of a Class C felony. The sentencing range for attempted
possession of cocaine weighing .5 grams or more, a Class C felony, is three to six years for
a Range I, Standard Offender, six to ten years for a Range II, Multiple Offender, and ten to
fifteen years for a Range III, Persistent Offender. T.C.A. § 40-35-112(b)(3), (c)(3). A
multiple offender is a defendant who has received:


         (1) A minimum of two (2) but not more than four (4) prior felony convictions
         within the conviction class, a higher class, or within the next two (2) lower
         felony classes . . .; or



        2
          The State conceded during this discussion that the last three convictions listed on the range notice occurred
on the same day and, thus, constituted one prior conviction for purposes of establishing a sentencing range.

                                                         -9-
       (2) One (1) Class A prior felony conviction if the defendant’s conviction is a
       Class A or B felony.


T.C.A. § 40-35-106(a). A persistent offender is a defendant who has received:

       (1) Any combination of five (5) or more prior felony convictions within the
       conviction class or higher, or within the next two (2) lower felony classes, . .
       .; or

       (2) At least two (2) Class A or any combination of three (3) Class A or Class
       B felony convictions if the defendant’s conviction offense is a Class A or B
       felony.


T.C.A. § 40-35-107(a). To satisfy a prior conviction for multiple offender or persistent
offender status, a prior conviction includes “convictions under the laws of any other state,
government or country which, if committed in this state, would have constituted an offense
cognizable by the laws of this state.” T.C.A. §§ 40-35-106(b)(5), -107(b)(5). In order to
label a defendant as a persistent offender, the trial court has to determine beyond a reasonable
doubt that the defendant has the requisite prior felonies. Tennessee Code Annotated section
40-35-202(a) provides:

       If the district attorney general believes that a defendant should be sentenced
       as a multiple, persistent or career offender, the district attorney general shall
       file a statement thereof with the court and defense counsel not less than ten
       (10) days before trial or acceptance of a guilty plea; provided, that the notice
       may be waived by the defendant in writing with the consent of the district
       attorney general and the court accepting the plea. The statement . . . must set
       forth the nature of the prior felony convictions, the dates of the convictions and
       the identity of the courts of the convictions. The original or certified copy of
       the court record of any prior felony conviction, bearing the same name as that
       by which the defendant is charged in the primary offense, is prima facie
       evidence that the defendant named therein is the same as the defendant before
       the court, and is prima facie evidence of the facts set out therein.


In other words, the statute requires at a minimum that the State file “(1) written notice, (2)
clearly expressing the State’s intention to seek sentencing outside of the standard offender
range, (3) setting forth the nature of the prior felony conviction, the dates of the convictions,

                                              -10-
and the identity of the courts of the convictions.” State v. Livingston, 197 S.W.3d 710,
713-14 (Tenn. 2006). The purpose of the statutory notice requirement is to provide a
defendant with fair notice that he or she is subject to greater than the standard sentencing
range, to facilitate plea agreements, to enable the defendant to make an informed plea, and
to aid trial strategy. State v. Adams, 788 S.W.2d 557, 559 (Tenn. 1990); State v. Taylor, 63
S.W.3d 400, 412 (Tenn. Crim. App. 2001). Our supreme court has held that “perfect” notice
is not required, but fair notice must be provided. Livingston, 197 S.W.3d at 713. This means
that “when the State has substantially complied with Section 40-35-202(a), an accused has
a duty to inquire about an ambiguous or incomplete notice and must show prejudice to obtain
relief.” Taylor, 63 S.W.3d at 412; State v. Cooper, 321 S.W.3d 501, 507 (Tenn. 2010).
However, the State’s failure to file any notice is grounds for re-sentencing. Id.; State v.
Carter, 121 S.W.3d 579, 585 (Tenn. 2003); see State v. Pender, 687 S.W.2d 714, 719-20
(Tenn. Crim. App. 1984).

        It is uncontested that the State filed a notice of intent to seek enhanced punishment
more than ten days prior to trial. The question is not the existence of the notice, but rather
the adequacy of the notice. The notice filed herein contained seven prior convictions from
Maury and Marshall Counties, at first glance enough to satisfy at least the requirements for
persistent offender status in accordance with Tennessee Code Annotated section
40-35-107(a). At the sentencing hearing, counsel for the State attempted to utilize eight
additional convictions from the State of Washington including convictions for evading arrest,
attempted possession of cocaine, criminal trespass, assault, possession of cocaine, and three
convictions for second degree burglary all of which were omitted from the notice. Appellant
acknowledged these convictions at the sentencing hearing on cross-examination but argued
that they should not be utilized because they were not in the notice. Additionally, counsel
for Appellant argued that some of the convictions contained within the notice occurred on
the same day and should only count as one prior conviction for purposes of establishing the
range.

        This Court recently examined a strikingly similar issue in State v. Melvin Shorty, No.
W2009-02284-CCA-R3-CD, 2010 WL 5313268 (Tenn. Crim. App., at Jackson, Dec. 20,
2010). In Melvin Shorty, the State amended the notice to seek enhanced punishment by
adding two out-of-state felony convictions the day before sentencing. 2010 WL 5313268,
at *1. The lower court determined that the amended notice failed to substantially comply
with the requirements of Tennessee Code Annotated section 40-35-202. Id. On appeal, this
Court examined a multitude of cases interpreting the notice requirement of Tennessee Code
Annotated section 40-35-202 and determined that the trial court properly denied the State the
ability to utilize the amended notice because the defendant suffered prejudice as a result of
the State’s actions. Id.



                                             -11-
        As part of its analysis in Melvin Shorty, this Court looked at the facts and compared
them to the cases of State v. James Tyrone Harbison, No. 03C01-9808-CR-00271, 1999 WL
804056 (Tenn. Crim. App., at Knoxville, Oct. 6, 1999), perm. app. denied, (Tenn. Apr. 10,
2000) and State v. Nathaniel Banks, No. W2008-02202-CCA-R3-CD, 2009 WL 4638097
(Tenn. Crim. App., at Jackson, Dec. 8, 2009), perm. app. denied, (Tenn. May 11, 2010).3
Both of those cases are instructive herein as well. In James Tyrone Harbison, the defendant
was sentenced as a persistent offender. 1999 WL 804056, at *6. The notice listed five
felonies but two of the offenses occurred on the same date and therefore counted as a single
conviction. Id. At the sentencing hearing, the State presented evidence that the defendant
had seven prior felony convictions. Id. The defendant did not contest any of these
convictions at the hearing, and he was sentenced as a persistent offender. Id. On appeal in
James Tyrone Harbison, the defendant argued that the notice of enhancement was
insufficient because technically it only listed four convictions. Id. This Court determined
that the State substantially complied with the notice requirements of section 40-35-202(a),
thereby upholding the sentence because the defendant failed to show prejudice because
prejudice was not established simply by the fact that the defendant was sentenced within the
proper range. Id. (citing State v. Gilmore, 823 S.W.2d 566, 571 (Tenn. Crim. App. 1991).
The defendant also failed to object to the State’s notice at the sentencing hearing. Id.

       In Nathaniel Banks, the State filed a notice of enhancement and an amended notice,
both alleging that the defendant should be sentenced as a multiple offender. 2009 WL
4638097, at *6. The notices only listed one prior conviction, but the trial court sentenced the
defendant as a multiple offender based on other felonies listed in the presentence report. Id.
This Court found that the State substantially complied with the notice requirements of section
40-35-202(a). Again, the trial court held that the defendant did not show prejudice. Id.

         In Melvin Shorty, the Court determined:

                 In consideration of the foregoing cases [James Tyrone Harbison and
         Nathaniel Banks], we agree with the trial court and hold that the notice of
         enhancement was insufficient. The record in this case shows that the State was
         aware of the potential Wisconsin convictions prior to trial based on a National
         Crime Information Center (“NCIC”) report. The State explained, however,
         that the disposition of the Wisconsin matters was “indeterminent” until the day
         before sentencing. . . .



         3
           W e note that Nathaniel Banks has been designated as “Not for Citation” by the Tennessee Supreme Court.
W e are not relying on the analysis of Nathaniel Banks herein, merely noting that this Court looked at the facts in making
its decision in Melvin Shorty.

                                                          -12-
              ....

              In our view, the notice did not substantially comply with the
       requirements of section 40-35-202(a) because (1) it failed to specify a
       particular range of punishment and (2) it did not identify the felonies upon
       which the State intended to rely for enhanced punishment. At a minimum and
       as noted by the trial court, the State could have attached Shorty’s criminal
       history to the notice of enhanced punishment. We recognize this court’s
       decision in Taylor, which concluded substantial compliance despite the
       notice’s failure to specify a particular sentencing range. We also acknowledge
       the decisions in James Tyrone Harbison and Nathaniel Banks, which
       concluded substantial compliance despite the notices’ failure to properly
       identify the supporting felonies. Unlike those case [sic], the notice here did
       not specify the sentencing range and failed to identify the felonies supporting
       an enhanced sentence. Based on these combined deficiencies, the notice was
       equivalent to the “empty notice” provided in Adams. 788 S.W.2d at 559.
       Because the State did not substantially comply with the notice requirements of
       section 40-35-202(a), Shorty was under no duty to inquire about the
       incomplete notice or show prejudice. Id. Therefore, the trial court did not err
       in excluding evidence of the Wisconsin felonies and sentencing Shorty as a
       standard offender. The State is not entitled to relief.

2010 WL 5313268, at *5 (footnote omitted). Likewise, we determine that the notice herein
failed to substantially comply with Tennessee Code Annotated section 40-35-202. While it
certainly specified a range of punishment, the notice omitted multiple felony convictions that
the State later attempted to utilize in order to establish the requisite number of prior felonies
required to place Appellant in the category of a Persistent Offender. This is not the type of
notice contemplated by the statute and resulted in prejudice to Appellant in that he was not
able to fully defend himself at the sentencing hearing. We acknowledge that a defendant is
not presumed ignorant of his prior record. See State v. Debro, 787 S.W.2d 932, 934 (Tenn.
Crim. App. 1990). However, the notice in this case completely failed to apprise Appellant
of the prior convictions that the State would be utilizing to enhance his offender status. In
fact, Appellant testified at the sentencing hearing that during discussions with his attorney
prior to trial and the sentencing hearing, they discussed the possibility that the convictions
listed in the notice were not sufficient to establish the range alleged by the State due to the
fact that several of the convictions would only constitute one conviction for enhancement
purposes. There is no explanation by the State as to why the Washington convictions were
not included in the first notice filed by the State some six months prior to trial. Additionally,
there is no explanation from the State as to why an amended notice was not filed prior to



                                              -13-
trial. Thus, the trial court erred in allowing the State to utilize these convictions to establish
the range, and we must remand the matter for resentencing.

       Additionally we note that it is well-established that the record of the sentencing
hearing is part of the record of the case and “shall include specific findings of fact upon
which application of the sentencing principles was based.” T.C.A. § 40-35-209(c). The
purpose of recording the court’s reasoning is to guarantee the preparation of a proper record
for appellate review. T.C.A. § 40-35-210(e); State v. Ervin, 939 S.W.2d 581, 584 (Tenn.
Crim. App. 1996).

       Here, the record of the sentencing hearing is included in the record on appeal. Upon
review, it is clear that the trial court did not recite the considerations required by statute prior
to making a sentencing determination. Moreover, the trial court made no findings of fact,
the record does not demonstrate how the trial court considered the applicable sentencing laws
and principles as pertaining specifically to Appellant’s case, and the trial judge did not make
specific findings with respect to its application of enhancement and mitigating factors.
Consequently, we reverse the judgments of the trial court and remand the case for further
proceedings, including a sentencing hearing. On remand, the trial court should place specific
findings of fact on the record as to Appellant’s sentence.

                                           Conclusion

        For the foregoing reasons, Appellant’s convictions are affirmed. However, the matter
is reversed and remanded to the trial court for resentencing in accordance with this opinion.


                                              ___________________________________
                                              JERRY L. SMITH, JUDGE




                                               -14-